Exhibit 10.4

***Text Omitted and Filed Separately

with the Securities and Exchange Commission

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”) is made as of October 17,
2012, by and between ARE-JOHN HOPKINS COURT, LLC, a Delaware limited liability
company (“Landlord”), and VERENIUM CORPORATION, a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant are parties to that certain Lease Agreement dated as of
June 24, 2011, as amended by that certain First Amendment to Lease dated as of
August 6, 2012, as amended by that certain Second Amendment to Lease dated as of
September 7, 2012 (as so amended, the “Lease”). Pursuant to the Lease, Tenant
leases certain premises consisting of approximately 59,199 rentable square feet
(“Premises”) in a building located at 3550 John Hopkins Court, San Diego,
California. The Premises are more particularly described in the Lease.
Capitalized terms used herein without definition shall have the meanings defined
for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, replace Exhibit H to the
Lease.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1. Funded Equipment. Exhibit H to the Lease is hereby deleted in its entirety
and replaced with Exhibit A to this Third Amendment.

 

2. Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with the transaction reflected in this Third Amendment and that no
Broker brought about this transaction. Landlord and Tenant each hereby agree to
indemnify and hold the other harmless from and against any claims by any Broker
claiming a commission or other form of compensation by virtue of having dealt
with Tenant or Landlord, as applicable, with regard to this leasing transaction.

 

3. Miscellaneous.

a. This Third Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions. This Third Amendment may be amended only
by an agreement in writing, signed by the parties hereto.

b. This Third Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

c. This Third Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Third Amendment attached thereto.



--------------------------------------------------------------------------------

Third Amendment to Lease   3550 John Hopkins Court / Verenium

 

d. Neither this Third Amendment nor a memorandum of this Third Amendment shall
be filed by or on behalf of Tenant in any public record. The foregoing is not
intended to prohibit Tenant from filing this Third Amendment to the extent that
Tenant is required to do so pursuant to applicable SEC requirements.

e. Except as amended and/or modified by this Third Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Third Amendment. In the
event of any conflict between the provisions of this Third Amendment and the
provisions of the Lease, the provisions of this Third Amendment shall prevail.
Whether or not specifically amended by this Third Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Third Amendment.

[Signatures are on the next page.]

 

2

LOGO [g399060g39v55.jpg]



--------------------------------------------------------------------------------

Third Amendment to Lease   3550 John Hopkins Court / Verenium

 

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the day and year first above written.

 

LANDLORD:    

ARE-JOHN HOPKINS COURT, LLC,

a Delaware limited liability company

    By:   ARE-QRS CORP.,       a Maryland corporation,       managing member    
  By:  

/s/ Gary Dean

      Its:   VP – RE Legal Affairs TENANT:     VERENIUM CORPORATION,     a
Delaware corporation     By:  

/s/ Jeffrey G. Black

    Its:   CFO

 

3

LOGO [g399060g39v55.jpg]



--------------------------------------------------------------------------------

Third Amendment to Lease   3550 John Hopkins Court / Verenium

 

EXHIBIT A

FUNDED EQUIPMENT

[…***…]

 

LOGO [g399060g39v55.jpg] ***Confidential Treatment Requested